 


110 HR 151 IH: To amend the Public Health Service Act to ensure that projects funded through the National Institutes of Health comply with wage rate requirements commonly referred to as the 
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 151 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Public Health Service Act to ensure that projects funded through the National Institutes of Health comply with wage rate requirements commonly referred to as the Davis-Bacon Act, and for other purposes. 
 
 
1.Wage rate requirements applicable to projects funded through NIHPart H of title IV of the Public Health Service Act (42 U.S.C. 289 et seq.) is amended by adding at the end the following: 
 
498D.Wage rate requirements applicable to projects funded through NIHThe Secretary of Health and Human Services shall require that each entity that applies to the National Institutes of Health or any component thereof for a loan, loan guarantee, grant, contract, or cooperative agreement for any project shall include in its application reasonable assurance that all laborers and mechanics employed by contractors or subcontractors in the performance of construction or modernization on the project will be paid wages at rates not less than those prevailing on similar work in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act).. 
 
